Exhibit 10.1

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Fifth
Amendment”) is dated as of October 8, 2007, and is made by and among PENN
VIRGINIA OPERATING CO., LLC, a Delaware limited liability company (the
“Borrower”), the GUARANTORS (individually a “Guarantor” and collectively, the
“Guarantors”), the FINANCIAL INSTITUTIONS PARTY HERETO (individually a “Lender”
and collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as agent
for the Lenders (the “Agent”).

RECITALS:

WHEREAS, the Borrower, the Guarantors (as defined therein), the Lenders (as
defined therein), and the Agent are parties to that certain Amended and Restated
Credit Agreement, dated as of March 3, 2005, as amended by that certain First
Amendment, Waiver, and Consent to Amended and Restated Credit Agreement, dated
as of July 15, 2005, that certain Second Amendment to Amended and Restated
Credit Agreement dated as of August 22, 2006 and effective as of August 15,
2006, that certain Third Amendment to Amended and Restated Credit Agreement
dated as of December 11, 2006 and that certain Fourth Amendment to Amended and
Restated Credit Agreement dated as of September 7, 2007 (as amended, the “Credit
Agreement”; unless otherwise defined herein, capitalized terms used herein shall
have the meanings given to them in the Credit Agreement);

WHEREAS, the parties hereto desire to amend the Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.

2. Amendment to Credit Agreement.

(a) Definitions. The following new definitions are hereby inserted in
Section 1.1 of the Credit Agreement in alphabetical order:

“Fifth Amendment Effective Date means October 8, 2007.”

“Hydrocarbons mean collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.”



--------------------------------------------------------------------------------

(b) Continuation of or Change in Business; Parent Holding Company Status.
Section 8.2.10 [Continuation of or Change in Business; Parent Holding Company
Status] is hereby amended and restated to read as follows:

“8.2.10 Continuation of or Change in Business; Parent Holding Company Status.

Each of the Loan Parties (other than the Parent) shall not, and shall not permit
any of its Subsidiaries to, engage in any business in the United States other
than (i) the coal and Hydrocarbon land management business, including coal
leasing and the collection of coal and Hydrocarbon royalties and the ownership
and operation of coal infrastructure (including coal loading and coal handling),
(ii) the business of managing and harvesting timberlands, (iii) the midstream
business, including the transportation of crude oil and liquid and gaseous
Hydrocarbons and (iv) any other business which would not, as a result,
substantially change the general nature of the business engaged in by the Loan
Parties and each of the Subsidiaries, on a consolidated basis as engaged in by
such parties on October 8, 2007. The Parent may not engage in any business and
may not have any assets or liabilities other than those resulting from its
ownership of the Borrower.

3. Conditions to Effectiveness. This Fifth Amendment shall become effective upon
satisfaction of each of the following conditions being satisfied to the
satisfaction of the Agent (the “Fifth Amendment Effective Date”):

(a) Execution and Delivery of Fifth Amendment. The Borrower, the Guarantors,
each of the Lenders, and the Agent shall have executed those Loan Documents to
which it is a party, and all other documentation necessary for effectiveness of
this Amendment shall have been executed and delivered all to the satisfaction of
the Borrower, the Lenders and the Agent.

(b) Amendment to Guaranty. Each of the Guarantors shall have executed an
amendment to Guarantee Agreement in form of Exhibit A attached hereto.

(c) Organization, Authorization and Incumbency. There shall be delivered to the
Agent for the benefit of each Lender a certificate, dated as of the Fifth
Amendment Effective Date and signed by the Secretary or an Assistant Secretary
of each Loan Party, certifying as appropriate as to:

(i) all action taken by such party in connection with this Fifth Amendment and
the other Loan Documents together with resolutions of the general partner of the
Parent of each Loan Party evidencing same;

(ii) the names of the officer or officers authorized to sign this Fifth
Amendment and the other documents executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Loan Parties for purposes
of the Loan Documents and the true signatures of such officers, on which the
Agent and each Lender may conclusively rely; and

 

2



--------------------------------------------------------------------------------

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation and limited liability company agreement, in
each case as in effect on the Fifth Amendment Effective Date, certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in each state where
organized or qualified to do business, provided, however, that the Loan Parties
may, in lieu of delivering copies of the foregoing organizational documents and
good standing certificates, certify that the organizational documents and good
standing certificates previously delivered by the Loan Parties to the Agent
remain in full force and effect and have not been modified, amended, or
rescinded.

(d) Material Adverse Change. Each of the Loan Parties represents and warrants to
the Agent and the Lenders that, by its execution and delivery hereof to the
Agent, after giving effect to this Fifth Amendment, no Material Adverse Change
shall have occurred with respect to the Borrower or any of the Loan Parties
since the Closing Date of the Credit Agreement.

(e) Litigation. Each of the Loan Parties represents and warrants to the Agent
and the Lenders that, by its execution and delivery hereof to the Agent, after
giving effect to this Fifth Amendment, there are no actions, suits,
investigations, litigation or governmental proceedings pending or, to the Loans
Parties’ knowledge, threatened against any of the Loan Parties that could
reasonably be expected to result in a Material Adverse Change.

(f) Officer’s Certificate. There shall be delivered to the Agent a certificate
of the Loan Parties, dated the Fifth Amendment closing date and signed by the
Chief Executive Officer, President, Vice President or Chief Financial Officer of
each Loan Party, certifying that: (i) the representations and warranties of the
Borrower contained in Article 6 of the Credit Agreement shall be true and
accurate on and as of the Fifth Amendment closing date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein); (2) the Loan Parties shall
have performed and complied with all covenants and conditions of the Credit
Agreement and this Fifth Amendment; (3) no Event of Default or Potential Default
under the Credit Agreement shall have occurred and be continuing or shall exist
and (4) no Material Adverse Change has occurred with respect to any Loan Party
since March 3, 2005.

(g) Representations and Warranties; No Event of Default. The representations and
warranties set forth in the Credit Agreement and this Fifth Amendment shall be
true and correct on and as of the Fifth Amendment Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Potential Default or Event of Default shall exist and be continuing under the
Credit Agreement or under any other Material Contract, as of the Fifth Amendment
Effective Date.

 

3



--------------------------------------------------------------------------------

(h) Note Purchase Agreement. No “Default” or “Event of Default” (as such terms
are defined in the Note Purchase Agreement) is in existence or has occurred and
is continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Fifth Amendment.

(i) Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Fifth Amendment by any Loan Party
other than such consents, approvals, exemptions, orders or authorizations that
have already been obtained.

(j) Amendment Fee. The Borrower shall have paid to the Agent the reasonable
costs and expenses of the Agent including, without limitation, reasonable fees
of the Agent’s counsel in connection with this Amendment.

4. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Agent, each of the Loan Parties represents and warrants to the Agent and the
Lenders that (i) such Loan Party has duly authorized, executed and delivered
this Fifth Amendment, and (ii) no “Default” or “Event of Default” (as such terms
are defined in the Note Purchase Agreement) shall have occurred and be
continuing under the Note Purchase Agreement after giving effect to the
amendments set forth in the Fifth Amendment.

(b) Full Force and Effect. All provisions of the Credit Agreement remain in full
force and effect on and after the Fifth Amendment Effective Date and the date
hereof except as expressly amended hereby. The parties do not amend any
provisions of the Credit Agreement except as expressly amended hereby.

(c) Counterparts. This Fifth Amendment may be signed in counterparts (by
facsimile transmission or otherwise) but all of which together shall constitute
one and the same instrument.

(d) Incorporation into Credit Agreement. This Fifth Amendment shall be
incorporated into the Credit Agreement by this reference. All representations,
warranties, Events of Default and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

(e) Governing Law. This Fifth Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

(f) Payment of Fees and Expenses. The Borrower unconditionally agrees to pay and
reimburse the Agent and save the Agent harmless against liability for the
payment of all out-of-pocket costs, expenses and disbursements, including
without limitation, to the Agent for itself the reasonable costs and expenses of
the Agent including, without limitation, the reasonable fees and expenses of
counsel incurred by the Agent in connection with the development, preparation,
execution, administration, interpretation or performance of this Fifth Amendment
and all other documents or instruments to be delivered in connection herewith.

 

4



--------------------------------------------------------------------------------

(g) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the Guarantors, each Lender, and the Agent acknowledge and
agree that this Fifth Amendment is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the Credit Agreement or the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Fifth Amendment as of the day and year first
above written.

 

BORROWER PENN VIRGINIA OPERATING CO., LLC By:  

/s/ Frank A. Pici

  (SEAL) Name:   Frank A. Pici   Title:   Vice President and Chief Financial
Officer

 

6



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDERS BNP PARIBAS, individually and as Managing Agent By:  

/s/ Russell Otts

Name:   Russell Otts Title:   Vice President By:  

/s/ Larry Robinson

Name:   Larry Robinson Title:   Director BRANCH BANKING & TRUST COMPANY By:  

/s/ Hugh Ferguson

Name:   Hugh Ferguson Title:   Senior Vice President COMERICA BANK By:  

/s/ Josh Strong

Name:   Josh Strong Title:   Assistant Vice President

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. successor by merger

to FLEET NATIONAL BANK, individually and

as Documentation Agent

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President FORTIS CAPITAL CORP. By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Director JPMORGAN CHASE BANK, N.A. By:  

/s/ Tara Narasiman

Name:   Tara Narasiman Title:   Associate

PNC BANK, NATIONAL ASSOCIATION,

individually and as Agent

By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Senior Vice President

 

8



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

ROYAL BANK OF CANADA, individually and as

Syndication Agent

By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

SOCIÉTÉ GÉNÉRALE, individually and as

Managing Agent

By:  

/s/ Elena Robciuc

Name:   Elena Robciuc Title:   Director

AMEGY BANK NATIONAL ASSOCIATION

(formerly Southwest Bank of Texas, N.A.)

By:  

/s/ Kenneth R. Batson, III

Name:   Kenneth R. Batson, III Title:   Vice President

SUNTRUST BANK, individually and as

Documentation Agent

By:  

/s/ Carmen J. Malizia

Name:   Carmen J. Malizia Title:   Vice President

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

individually and as Documentation Agent

By:  

/s/ Jonathan R. Richardson

Name:   Jonathan R. Richardson Title:   Senior Vice President

 

10



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING CO., LLC

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS: PENN VIRGINIA RESOURCE PARTNERS, L.P.  

By:   Penn Virginia Resource GP, LLC, its sole

         general partner

CONNECT ENERGY SERVICES, LLC CONNECT GAS GATHERING, LLC CONNECT GAS PIPELINE LLC
CONNECT NGL PIPELINE, LLC FIELDCREST RESOURCES LLC K RAIL LLC LOADOUT LLC PVR
CHEROKEE GAS PROCESSING LLC PVR EAST TEXAS GAS PROCESSING, LLC PVR GAS PIPELINE,
LLC PVR GAS PROCESSING LLC PVR GAS RESOURCES, LLC PVR HAMLIN I, LLC PVR HAMLIN
II, LLC PVR HAMLIN, L.P.  

By:   PVR Hamlin I, LLC, its sole general partner

PVR HYDROCARBONS LLC PVR LAVERNE GAS PROCESSING LLC PVR MIDSTREAM LLC PVR
NATURAL GAS GATHERING LLC PVR OKLAHOMA NATURAL GAS GATHERING LLC SUNCREST
RESOURCES LLC TONEY FORK LLC WISE LLC By:  

/s/ Frank A. Pici

  (SEAL) Name:   Frank A. Pici  

Title:

  Vice President  

 

11



--------------------------------------------------------------------------------

EXHIBIT A

SECOND AMENDMENT TO GUARANTEE AGREEMENT

This Second Amendment to Guarantee Agreement (the “Amendment”) dated as of
October 8, 2007, is made and given by EACH OF THE SIGNATORIES HERETO (together
with any other entity that may become a party hereto as provided herein, the
“Guarantors”), in favor of PNC BANK, NATIONAL ASSOCIATION, as Agent (in such
capacity, the “Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of March 3, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Penn
Virginia Operating Co., LLC (the “Borrower”), the Lenders and the Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, certain of the Lenders or their Affiliates may enter into
Lender-Provided Interest Rate Hedges and Lender-Provided Commodity Hedges with
the Borrower;

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit under the Credit Agreement and from the
Lender-Provided Interest Rate Hedges and the Lender-Provided Commodity Hedges;
and

WHEREAS, in addition to the foregoing, certain of the covenants contained in the
Guarantee are being amended and restated by the terms of this Amendment, all as
more specifically provided herein.

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the Guarantor hereby agrees as follows:

1. Definitions. All defined terms used herein but not otherwise defined herein
shall have the meanings ascribed to them or incorporated by reference in the
Guarantee.



--------------------------------------------------------------------------------

2. Reaffirmation of Guarantee. Guarantor hereby ratifies and confirms that the
Guarantee continues in full force and effect and agrees that the Guarantee shall
inure to the benefit of the Agent and each of the Lenders.

3. Borrower Hedge Agreement Obligations. The definition of Borrower Hedge
Agreement Obligations contained in Section 1.1 [Definitions] of the Guarantee is
hereby amended and restated as follows:

“Borrower Hedge Agreement Obligations”. The collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Lender-Provided
Interest Rate Hedge and Lender-Provided Commodity Hedge after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, any Lender-Provided Interest Rate Hedge, any Lender-Provided
Commodity Hedge or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Lender that
are required to be paid by the Borrower pursuant to the terms of any
Lender-Provided Interest Rate Hedge and Lender-Provided Commodity Hedge).

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.

6. Incorporation into Guarantee. This Amendment shall be incorporated into the
Guarantee by this reference.

7. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, conditions, representations, warranties, and covenants of the
Guarantee are true and correct and shall continue in full force and effect,
including without limitation, all liens and security interests securing the
Borrower’s indebtedness to the Lenders.

[SIGNATURES APPEAR ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO GUARANTEE]

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Agreement as
of the date first above written and constitutes a sealed instrument.

 

    GUARANTORS :     PENN VIRGINIA RESOURCE PARTNERS, L.P.    

By:   Penn Virginia Resource GP, LLC, its sole

         general partner

    CONNECT ENERGY SERVICES, LLC     CONNECT GAS GATHERING, LLC     CONNECT GAS
PIPELINE LLC     CONNECT NGL PIPELINE, LLC     FIELDCREST RESOURCES LLC     K
RAIL LLC     LOADOUT LLC     PVR CHEROKEE GAS PROCESSING LLC     PVR EAST TEXAS
GAS PROCESSING, LLC     PVR GAS PIPELINE, LLC     PVR GAS PROCESSING LLC     PVR
GAS RESOURCES, LLC     PVR HAMLIN I, LLC     PVR HAMLIN II, LLC     PVR HAMLIN,
L.P.    

By:   PVR Hamlin I, LLC, its sole general

         partner

    PVR HYDROCARBONS LLC     PVR LAVERNE GAS PROCESSING LLC     PVR MIDSTREAM
LLC     PVR NATURAL GAS GATHERING LLC     PVR OKLAHOMA NATURAL GAS GATHERING LLC
    SUNCREST RESOURCES LLC     TONEY FORK LLC     WISE LLC ATTEST        

 

    By:  

 

  (SEAL) Name:     Name:   Frank A. Pici   Title:     Title:   Vice President  

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT TO GUARANTEE]

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:  

 

Title:  

 

 

4